Exhibit 10.1

First Amendment to the WCI Communities, Inc.

Amended and Restated 2013 Long Term Incentive Plan

This First Amendment to the WCI Communities, Inc. Amended and Restated 2013 Long
Term Incentive Plan (this “Amendment”) is adopted as of September 22, 2016 (the
“Amendment Date”) by WCI Communities, Inc. (the “Company”) for the purpose of
amending the WCI Communities, Inc. Amended and Restated 2013 Long Term Incentive
Plan (as it may be amended from time to time, the “Plan”). Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Plan.

WHEREAS, the Company currently maintains the Plan;

WHEREAS, the Company desires to amend the Plan pursuant to Article 9 of the
Plan; and

WHEREAS, this Amendment, together with the Plan (as of immediately prior to the
Amendment Date), constitutes the entire Plan as amended through the Amendment
Date.

NOW, THEREFORE, effective as of the Amendment Date, the Plan is hereby amended
as follows:

1. Section 8.3 of the Plan is hereby removed and replaced in its entirety with
the following:

8.3 Form of Payment. Payment of LTIP Awards may be made in shares of Common
Stock; provided, however, in the event the Payment Event is due to a Change in
Control of WCI, (a) pursuant to that certain Agreement and Plan of Merger
between WCI and Lennar Corporation dated as of September 22, 2016 (the “Lennar
MA”), payment shall be made as set forth under the terms of the Lennar MA
applicable to the treatment of LTIP Awards, or (b) other than pursuant to the
Lennar MA, payment shall be made in cash based on the value of shares of Common
Stock for purposes of calculation of consideration in such Change in Control (as
determined by the Committee in its discretion).

2. Except as set forth herein, the Plan shall remain in full force and effect in
accordance with its terms.

3. This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Florida.

* * * * *



--------------------------------------------------------------------------------

Executed and effective as of the Amendment Date.

 

WCI COMMUNITIES, INC.

/s/ Keith Bass

By:   Keith Bass Its:   President and Chief Executive Officer

Signature Page to First Amendment to the WCI Communities, Inc.

Amended and Restated 2013 Long Term Incentive Plan